 

 Exhibit 10.11

 
WAIVER AND MODIFICATION AGREEMENT
 
This WAIVER AND MODIFICATION AGREEMENT (this "Agreement") is entered into as of
July 13, 2018, among DYNATRONICS CORPORATION, a Utah corporation
("Dynatronics"), HAUSMANN ENTERPRISES, LLC, a Utah limited liability company
("Enterprises"), and BIRD & CRONIN, LLC, a Utah limited liability company
("Bird," and together with Dynatronics and Enterprises, individually and
collectively, jointly and severally, "Borrower"), and BANK OF THE WEST, a
California banking corporation ("Lender").
 
WHEREAS, Lender has extended credit to Borrower pursuant to a Loan and Security
Agreement dated as of March 31, 2017 among Borrower and Lender (as previously
amended, modified or supplemented, including, without limitation, as modified by
the Modification Agreement dated as of September 28, 2017 and the Modification
Agreement dated as of February 16, 2018, collectively, the "Loan Agreement";
terms used but not defined herein having the meanings given to them in the Loan
Agreement);
 
WHEREAS, pursuant to the Loan Agreement and the other Loan Documents, Borrower
granted Lender a first priority security interest in and lien on the Collateral;
 
WHEREAS, Borrower permitted the Consolidated Leverage Ratio (the "Specified
Covenant") to be greater than 4.50 to 1.00 as of May 31, 2018;
 
WHEREAS, Borrower has requested that Lender waive Borrower’s failure to comply
with the Specified Covenant and modify the Loan Agreement in certain respects;
 
WHEREAS, Lender has agreed to waive Borrower’s failure to comply with the
Specified Covenant and modify the Loan Agreement in certain respects in
accordance with the terms of this Agreement;
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Lender and Borrower mutually agree as follows:
 
1.            
WAIVER
 
1.1. Waiver of Existing Defaults. Upon the effectiveness of this Agreement,
Lender hereby waives the Event of Default that has occurred under the Loan
Documents by reason of the failure of Borrower to comply with the Specified
Covenant as of May 31, 2018 (the "Existing Default").
 
1.2. Limitations on Waiver. Except for the specific waiver described in this
Agreement, nothing contained herein shall be deemed to constitute a waiver of
(a) any rights or remedies Lender may have under the Loan Agreement or any other
Loan Document or under any law or (b) Borrower's obligation to comply fully with
any duty, term, condition, obligation or covenant contained in the Loan
Agreement and the other Loan Documents not specifically waived. The specific
waiver and agreements set forth herein are effective only with respect to the
Existing Default, and shall not obligate Lender to waive any other Event of
Default, whether now existing or hereafter arising.
 
2.            
MODIFICATION AGREEMENT
 
2.1 Recitals and Representations Accurate. The above recitals are hereby made a
part of this Agreement and Borrower acknowledges and agrees that each of the
recitals is true and correct.
 
2.2  Ratification. All of the terms, covenants, provisions, representations,
warranties, and conditions of the Loan Documents, as amended or modified hereby,
are ratified, acknowledged, confirmed, and continued in full force and effect as
if fully restated herein.
 
2.3 Collateral. Borrower confirms and ratifies its continuing mortgage, pledge,
assignment, and/or grant of security interest in and lien on the Collateral to
and in favor of Lender as set forth in the Loan Documents.
 
 
1

 
 
2.4 Amendment to Adjusted EBITDA. Section 2.1(c) ("Adjusted EBITDA") of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:
 
(c)            
“Adjusted EBITDA” means, as of any date of calculation and for any period ending
on or after July 31, 2017, the sum of Net Income plus Interest Expense plus
taxes plus depreciation and amortization expense (as reported on the applicable
Person’s cash flow statement) plus stock-based compensation plus transaction
costs, fees and expenses of the Hausmann Acquisition (not to exceed $900,000.00)
plus transaction costs, fees and expenses of the Bird & Cronin Acquisition (not
to exceed $1,000,000.00) plus transaction costs, fees and expenses of any other
Permitted Acquisition (not to exceed for any Permitted Acquisition the lesser of
(i) five percent (5%) of the cash consideration paid by Borrower in such
Permitted Acquisition and (ii) $1,000,000.00) plus for any twelve month period
ending on or prior to February 28, 2018, non-recurring severance and employee
expenses paid prior to March 31, 2017 in the amount set forth in row 1 of the
table attached hereto as Schedule 1 for the twelve month period ended on the
applicable date of calculation minus non-cash gains (including, without
limitation, deferred gains attributable to sale/leaseback transactions) plus,
for any twelve month period ending on or prior to February 28, 2018, actual
excess compensation paid prior to March 31, 2017 by Hausmann Industries to any
of its owners in the amount set forth in row 2 of the table attached hereto as
Schedule 1 for the twelve month period ended on the applicable date of
calculation minus, for any twelve month period ending on or prior to February
28, 2018, imputed rent in the amount set forth in row 3 of the table attached
hereto as Schedule 1 for the twelve month period ended on the applicable date of
calculation minus, for any twelve month period ending on or prior to February
28, 2018, other non-operating income of Hausmann Industries attributable to the
portion of such period through and including March 31, 2017, as shown on the
financial statements of Hausmann Industries, plus, for any twelve month period
ending on or prior to August 31, 2018, actual excess compensation paid prior to
October 2, 2017 by Bird & Cronin to any of its owners in the amount set forth in
row 4 of the table attached hereto as Schedule 1 for the twelve month period
ended on the applicable date of calculation plus one-time severance-related
costs related to Kelvyn Cullimore (not to exceed $1,013,000 in the aggregate),
plus one-time severance-related costs related to the Director of Accounting and
the Research and Development Manager (not to exceed $76,000 in the aggregate),
plus, for any twelve month period ending on or prior to August 31, 2018,
$374,300 in non-cash expense write-offs for Bird & Cronin leasehold
improvements, plus non-recurring severance costs incurred after March 31, 2017
and prior to June 30, 2018 in an aggregate amount not to exceed $140,000 plus
non-recurring severance costs incurred after June 30, 2018 in an aggregate
amount not to exceed $100,000 plus the expense of stock keeping unit
rationalization incurred prior to June 30, 2018 in an aggregate amount not to
exceed $100,000 plus the expense of stock keeping unit rationalization incurred
after June 30, 2018 in an aggregate amount not to exceed $80,000, plus inventory
write-offs of old inventory parts related to a discontinued repair program in an
aggregate amount not to exceed $265,000, plus dividends in an aggregate amount
not to exceed $105,000 paid in connection with the acquisition of Bird & Cronin.
For the first twelve full months after each Permitted Acquisition, Adjusted
EBITDA of the business or assets acquired in such Permitted Acquisition shall be
calculated based on the actual results of operations attributable to the
acquired assets or business for the most recently completed twelve month period,
as shown in the financial statements reflecting such assets or business prior to
such Permitted Acquisition, for the portion of such period prior to such
Permitted Acquisition, and shall be satisfactory to Lender in its reasonable
discretion. Except for dividends paid in connection with the acquisition of Bird
& Cronin (which shall be added notwithstanding having no effect Net Income),
amounts added to Net Income pursuant to this definition shall be added to the
extent otherwise reducing such Net Income and amounts deducted from Net Income
pursuant to this definition shall be deducted to the extent otherwise increasing
such Net Income.
 
2.5 Amendment to Consolidated Leverage Ratio. Section 2.1(p) of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:
 
“Consolidated Leverage Ratio” means, as of any date, for Borrowers and their
Subsidiaries on a consolidated basis, (i) Net Total Funded Indebtedness as of
such date divided (ii) by
 
 
2

 
 
Adjusted EBITDA for the twelve (12) months then ended. For purposes of this
definition "Net Total Funded Indebtedness" means, as of any date, (1) Total
Funded Indebtedness minus (2) cash then held by Borrowers and their Subsidiaries
on a consolidated basis in excess of $700,000.
 
2.6 Financial Ratios. Sections 5.15(a) and 5.15(b) are amended and restated in
their entirety to read, respectively, as follows:
 
(a)            
Maximum Consolidated Leverage Ratio. Beginning on June 30, 2018 and on the last
day of each month thereafter, not permit the Consolidated Leverage Ratio for the
twelve month period then ended to be greater than (i) through and including
February 28, 2019, 7.00 to 1.00, and (ii) as of March 31, 2019 and thereafter,
6.00 to 1.00.
 
(b)            
Minimum Consolidated Fixed Charge Coverage Ratio. Beginning on April 30, 2017
and on the last day of each month thereafter, not permit the Fixed Charge
Coverage Ratio for the twelve month period then ended to be less than (i)
through and including September 30, 2018, 1.10 to 1.00, (ii) from and including
October 31, 2018 through and including December 31, 2018, 1.00 to 1.00 and (iii)
1.10 thereafter.
 
2.7 Amended Form of Compliance Certificate. The form of Compliance Certificate
attached to the Loan Agreement as Exhibit A is hereby replaced with the form of
Compliance Certificate attached hereto as Exhibit A.
 
2.8 Conditions Precedent to Effectiveness. This Agreement shall be effective as
of the date first above written upon the date on which each of the following
conditions are satisfied:
 
(a) Lender shall have received counterparts executed by each other party thereto
of each of the following, by original or electronic transmission (promptly
followed by originals), each in form and substance satisfactory to Lender:
 
(i) this Agreement;
 
(ii) a Consent and Agreement by Guarantor in the form attached to this
Agreement;
 
(iii) an Organization and Authorization Certificate in the form attached to this
Agreement; and
 
(iv) such other documents and certificates as Lender or its counsel may
reasonably request relating to Borrower, Guarantor, the authorization of this
Agreement, and any other legal matters relating to Borrower, Guarantor, the Loan
Agreement, or this Agreement.
 
(b) Borrower shall have paid to Lender an amendment fee equal to $27,500, which
shall be fully earned and non-refundable when paid.
 
(c) Borrower shall have paid to Lender all fees and expenses incurred or payable
by Lender (including, without limitation, reasonable fees and expenses of
counsel for Lender), arising in connection with the negotiation, preparation and
execution of this Agreement.
 
2.9 Representations and Warranties. Borrower hereby represents and warrants to
Lender that:
 
(a) The person(s) executing this Agreement is(are) duly authorized to do so and
to bind Borrower to the terms hereof;
 
(b) Each of the Loan Documents is a valid and legal binding obligation of
Borrower and/or Guarantor, as applicable, enforceable against Borrower and/or
Guarantor, as applicable, in accordance with its terms, and is not subject to
any defenses, counterclaims, or offsets of any kind;
 
 
3

 
 
(c) All financial statements delivered to Lender were true, accurate and
complete, in all material respects, as of the date of delivery to Lender;
 
(d) Since the date of the Loan Documents there has been no material adverse
change in the condition, financial or otherwise, of Borrower or Guarantor,
except as disclosed to Lender in writing;
 
(e) There exists no action, suit, proceeding or investigation, at law or in
equity, before any court, board, administrative body or other entity, pending or
threatened, affecting Borrower, Guarantor or any of Borrower's or Guarantor's
property, wherein an unfavorable decision, ruling or finding would materially
adversely affect the business operations, property or financial condition of
Borrower or Guarantor; and
 
(f) There exists no event of default, or other circumstance that with the
passage of time or giving of notice or both will become an event of default,
under any of the Loan Documents.
 
2.10 Fees, Costs and Expenses. Borrower shall, simultaneously with the execution
of this Agreement, pay to Lender all fees, costs and expenses due and owing to
Lender by Borrower under the Loan Documents.
 
3.            
MISCELLANEOUS
 
3.1 Release of Lender.
 
(a) Borrower hereby confirms that as of the date hereof it has no claim,
set-off, counterclaim, defense, or other cause of action against Lender
including, but not limited to, a defense of usury, any claim or cause of action
at common law, in equity, statutory or otherwise, in contract or in tort, for
fraud, malfeasance, misrepresentation, financial loss, usury, deceptive trade
practice, or any other loss, damage or liability of any kind, including, without
limitation, any claim to exemplary or punitive damages arising out of any
transaction between or among Borrower and Lender. To the extent that any such
set-off, counterclaim, defense, or other cause of action may exist or might
hereafter arise based on facts known or unknown that exist as of this date
(collectively, the “Released Claims”), such Released Claims are hereby expressly
and knowingly waived and released by Borrower. Borrower acknowledges that this
release is part of the consideration to Lender for the financial and other
accommodations granted by Lender in this Agreement.
 
(b) Borrower also expressly waives and releases all rights conferred upon it by
the provisions of California Civil Code Section 1542, and expressly agrees that
this Agreement shall be given full force and effect according to each of its
express provisions. California Civil Code Section 1542 provides:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
 
With regard to Section 1542 of the California Civil Code, Borrower hereby
agrees, represents and warrants that it realizes and acknowledges that factual
matters now unknown to it may have given or may hereafter give rise to causes of
action, claims, demands, debts, controversies, damages, costs, losses, expenses
and defenses, which are presently unknown, unanticipated, misunderstood and
unsuspected. Borrower further agrees, represents and warrants that this
Agreement has been negotiated and agreed upon in light of that realization and
that it nevertheless hereby waives and releases all rights and benefits which it
may otherwise have against Lender under Section 1542 of the California Civil
Code with regard to the release of such unknown, unanticipated, misunderstood
and unsuspected causes of action, claims, demands, debts, controversies,
damages, costs, losses, expenses and defenses, and all Released Claims.
 
3.2 Costs and Expenses. Borrower shall pay to Lender on demand any and all costs
and expenses (including, without limitation, reasonable attorneys' fees and
disbursements, court costs, litigation and other expenses) incurred or paid by
Lender in establishing, maintaining, protecting or enforcing any of
 
 
4

 
 
Lender's rights or any of the obligations owing by Borrower to Lender,
including, without limitation, any and all such costs and expenses incurred or
paid by Lender in defending Lender's security interest in, title or right to,
the Collateral or in collecting or attempting to collect or enforcing or
attempting to enforce payment of the Obligations.
 
3.3 Indemnification. Borrower shall indemnify, defend and hold Lender and its
directors, officers, employees, agents and attorneys (each an "Indemnitee")
harmless against any claim brought or threatened against any Indemnitee by
Borrower or any guarantor or endorser of the obligations of Borrower to Lender,
or any other person (as well as from attorneys' fees and expenses in connection
therewith) on account of Lender's relationship with Borrower, or any guarantor
or endorser of the obligations of Borrower to Lender (each of which may be
defended, compromised, settled or pursued by Lender with counsel of Lender's
election, but at the expense of Borrower), except for any claim arising out of
the gross negligence or willful misconduct of Lender. The within indemnification
shall survive payment of the obligations of Borrower to Lender, and/or any
termination, release or discharge executed by Lender in favor of Borrower.
 
3.4 Severability. If any provision of this Agreement or portion of such
provision or the application thereof to any person or circumstance shall to any
extent be held invalid or unenforceable, the remainder of this Agreement (or the
remainder of such provision) and the application thereof to other persons or
circumstances shall not be affected thereby.
 
3.5 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original, but all of which shall constitute but one
agreement.
 
3.6 Complete Agreement. This Agreement and the other Loan Documents constitute
the entire agreement and understanding between and among the parties hereto
relating to the subject matter hereof, and supersedes all prior proposals,
negotiations, agreements and understandings among the parties hereto with
respect to such subject matter.
 
3.7 Binding Effect of Agreement. This Agreement shall be binding upon and inure
to the benefit of the respective heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto, and shall remain
in full force and effect (and Lender shall be entitled to rely thereon) until
released in writing by Lender. Lender may transfer and assign this Agreement and
deliver the Collateral to the assignee, who shall thereupon have all of the
rights of Lender; and Lender shall then be relieved and discharged of any
responsibility or liability with respect to this Agreement and the Collateral.
Except as expressly provided herein or in the other Loan Documents, nothing,
expressed or implied, is intended to confer upon any party, other than the
parties hereto, any rights, remedies, obligations or liabilities under or by
reason of this Agreement or the other Loan Documents.
 
3.8 Further Assurances. Borrower will from time to time execute and deliver to
Lender such documents, and take or cause to be taken, all such other further
action, as Lender may request in order to effect and confirm or vest more
securely in Lender all rights contemplated by this Agreement (including, without
limitation, to correct clerical errors) or to vest more fully in or assure to
Lender the security interest in the Collateral or to comply with applicable
statute or law and to facilitate the collection of the Collateral (including,
without limitation, the execution of stock transfer orders and stock powers,
endorsement of promissory notes and instruments and notifications to obligors on
the Collateral). To the extent permitted by applicable law, Borrower authorizes
Lender to file financing statements, continuation statements or amendments
without Borrower's signature appearing thereon, and any such financing
statements, continuation statements or amendments may be signed by Lender on
behalf of Borrower, if necessary, and may be filed at any time in any
jurisdiction. Lender may at any time and from time to time file financing
statements, continuation statements and amendments thereto which contain any
information required by the Uniform Commercial Code of California as amended
from time to time (the "Code") for the sufficiency or filing office acceptance
of any financing statement, continuation statement or amendment, including
whether Borrower is an organization, the type of organization and any
organization identification number issued to Borrower. Borrower agrees to
furnish any such information to Lender promptly upon request. In addition,
Borrower shall at any time and from time to time take such steps as Lender may
reasonably request for Lender (i) to obtain an acknowledgment, in form and
substance satisfactory to Lender, of any
 
 
5

 
 
bailee having possession of any of the Collateral that the bailee holds such
Collateral for Lender, (ii) to obtain "control" (as defined in the Code) of any
Collateral comprised of deposit accounts, electronic chattel paper, letter of
credit rights or investment property, with any agreements establishing control
to be in form and substance satisfactory to Lender, and (iii) otherwise to
insure the continued perfection and priority of Lender's security interest in
any of the Collateral and the preservation of its rights therein. Borrower
hereby constitutes Lender its attorney-in-fact to execute, if necessary, and
file all filings required or so requested for the foregoing purposes, all acts
of such attorney being hereby ratified and confirmed; and such power, being
coupled with an interest, shall be irrevocable until this Agreement terminates
in accordance with its terms, all obligations of Borrower to Lender are
irrevocably paid in full and the Collateral is released.
 
3.9 Amendments and Waivers. This Agreement may be amended and Borrower may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, if Borrower shall obtain Lender's prior written consent to each
such amendment, action or omission to act. No delay or omission on the part of
Lender in exercising any right hereunder shall operate as a waiver of such right
or any other right and waiver on any one or more occasions shall not be
construed as a bar to or waiver of any right or remedy of Lender on any future
occasion.
 
3.10 Terms of Agreement. This Agreement shall continue in force and effect so
long as any obligation of Borrower to Lender shall be outstanding and is
supplementary to each and every other agreement between Borrower and Lender and
shall not be so construed as to limit or otherwise derogate from any of the
rights or remedies of Lender or any of the liabilities, obligations or
undertakings of Borrower under any such agreement, nor shall any contemporaneous
or subsequent agreement between Borrower and Lender be construed to limit or
otherwise derogate from any of the rights or remedies of Lender or any of the
liabilities, obligations or undertakings of Borrower hereunder, unless such
other agreement specifically refers to this Agreement and expressly so provides.
 
3.11 Notices. Any notices under or pursuant to this Agreement shall be deemed
duly received and effective if delivered in hand to any officer or agent of
Borrower or Lender, or if mailed by registered or certified mail, return receipt
requested, addressed to Borrower or Lender at the address set forth in the Loan
Agreement or as any party may from time to time designate by written notice to
the other party.
 
3.12 California Law. This Agreement shall be governed by federal law applicable
to Lender and, to the extent not preempted by federal law, the laws of the State
of California without giving effect to the conflicts of laws principles thereof.
 
3.13 Reproductions. This Agreement and all documents which have been or may be
hereinafter furnished by Borrower to Lender may be reproduced by Lender by any
photographic, photostatic, microfilm, xerographic or similar process, and any
such reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business).
 
3.14 Venue. Borrower irrevocably submits to the nonexclusive jurisdiction of any
Federal or state court sitting in California, over any suit, action or
proceeding arising out of or relating to this Agreement. Borrower irrevocably
waives to the fullest extent it may effectively do so under applicable law, any
objection it may now or hereafter have to the laying of the venue of any such
suit, action or proceeding brought in any such court and any claim that the same
has been brought in an inconvenient forum. Borrower irrevocably appoints the
Secretary of State of the State of California as its authorized agent to accept
and acknowledge on its behalf any and all process which may be served in any
such suit, action or proceeding, consents to such process being served (i) by
mailing a copy thereof by registered or certified mail, postage prepaid, return
receipt requested, to Borrower's address shown above or as notified to Lender
and (ii) by serving the same upon such agent, and agrees that such service shall
in every respect be deemed effective service upon Borrower.
 
3.15 Waiver Of Jury Trial. BORROWER AND LENDER ACKNOWLEDGE THAT THE RIGHT TO
TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, AND THAT IT MAY BE WAIVED UNDER CERTAIN
CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW EACH PARTY, AFTER CONSULTING (OR
 
 
6

 
 
HAVING THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS CHOICE, WAIVES ANY RIGHT
TO TRIAL BY JURY IN THE EVENT OF LITIGATION RELATED TO THIS NOTE OR ANY OTHER
DOCUMENT, INSTRUMENT OR TRANSACTION BETWEEN THE PARTIES.
 
3.16 Judicial Reference Provision. In the event the above Jury Trial Waiver is
unenforceable, the parties elect to proceed under this Judicial Reference
Provision. With the exception of the items specified below, any controversy,
dispute or claim between the parties relating to this Agreement or any other
document, instrument or transaction between the parties (each, a "Claim"), will
be resolved by a reference proceeding in California pursuant to Sections 638 et
seq. of the California Code of Civil Procedure, or their successor sections,
which shall constitute the exclusive remedy for the resolution of any Claim,
including whether the Claim is subject to reference. Venue for the reference
will be the Superior Court in the County where real property involved in the
action, if any, is located, or in a County where venue is otherwise appropriate
under law (the "Court"). The following matters shall not be subject to
reference: (i) nonjudicial foreclosure of any security interests in real or
personal property, (ii) exercise of self-help remedies (including without
limitation set-off), (iii) appointment of a receiver, and (iv) temporary,
provisional or ancillary remedies (including without limitation writs of
attachment, writs of possession, temporary restraining orders or preliminary
injunctions). The exercise of, or opposition to, any of the above does not waive
the right to a reference hereunder.
 
The referee shall be selected by agreement of the parties. If the parties do not
agree, upon request of any party a referee shall be selected by the Presiding
Judge of the Court. The referee shall determine all issues in accordance with
existing case law and statutory law of the State of California, including
without limitation the rules of evidence applicable to proceedings at law. The
referee is empowered to enter equitable and legal relief, and rule on any motion
which would be authorized in a court proceeding, including without limitation
motions for summary judgment or summary adjudication. The referee shall issue a
decision, and pursuant to CCP §644 the referee's decision shall be entered by
the Court as a judgment or order in the same manner as if tried by the Court.
The final judgment or order from any decision or order entered by the referee
shall be fully appealable as provided by law. The parties reserve the right to
findings of fact, conclusions of law, a written statement of decision, and the
right to move for a new trial or a different judgment, which new trial if
granted, will be a reference hereunder. AFTER CONSULTING (OR HAVING THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS CHOICE, EACH PARTY AGREES THAT ALL
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT A JURY.
 
[Signature Page Follows]
 
 
7

 
 
Executed as of the date first written above.
 
 
 
Borrower:
 
 
 
 
 
BIRD & CRONIN, LLC
 
 
 
 
 
 
By:  
Dynatronics Corporation, its Manager
 
 
 
 
 
 
By:  
/s/ David Wirthlin
 
 
 
David Wirthlin
 
 
 
Chief Financial Officer
 

 
 
DYNATRONICS CORPORATION
 
 
 
 
 
 
By:  
/s/ David Wirthlin
 
 
 
David Wirthlin
 
 
 
Chief Financial Officer
 

 




HAUSMANN ENTERPRISES, LLC
 
 
 
 
 
 
By:  
Dynatronics Corporation, its Manager
 
 
 
 
 
 
By:  
/s/ David Wirthlin
 
 
 
David Wirthlin
 
 
 
Chief Financial Officer
 

 
 
Accepted: Bank of the West
 
 
 
 
 
 
By:  
/s/ Kevin Gillette
 
 
 
Kevin Gillette
 
 
 
Director
 

 
Signature Page to Modification Agreement 

 
 
8

 
 
Exhibit A
 
 
Form of Compliance Certificate
 
 
[see attached]
 
 
9

 
 
CONSENT AND AGREEMENT BY GUARANTOR
 
 
Each of the undersigned acknowledges receipt of a copy of the Waiver and
Modification Agreement dated on or about the date hereof (the "Modification
Agreement") among Dynatronics Corporation, a Utah corporation, Hausmann
Enterprises, LLC, a Utah limited liability company, and Bird & Cronin, LLC, a
Utah limited liability company (individually and collectively, "Borrower"), and
Bank of the West (“Lender”), reaffirms its Unlimited Guaranty and its Security
Agreement, acknowledges that the execution, delivery and performance of the
Modification Agreement shall have no effect on such Unlimited Guaranty, such
Security Agreement or any other Loan Document (as such term is defined in the
Loan and Security Agreement dated as of March 31, 2017 among Borrower and
Lender, as amended by a Modification Agreement dated as of September 28, 2017
and a Modification Agreement dated as of February 16, 2018, and as further
amended, modified or supplemented) to which it is a party, each of which remains
its legal, valid and binding obligation, enforceable against it in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.
 
 
Executed and dated as of July 13, 2018.
 

 
DYNATRONICS DISTRIBUTION COMPANY, LLC
 
 
 
 
 
 
By:  
Dynatronics Corporation, its Manager
 
 
 
 
 
 
By:  
/s/ David Wirthlin
 
 
 
David Wirthlin
 
 
 
Chief Financial Officer
 

 
 
 




10
